Case 3:13-cv-00454-NJR-SCW Document 390 Filed 11/26/18 Page 1 of 5 Page ID #3085



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


   FIRST IMPRESSIONS SALON, INC., et
                                                  )
  al.,
                                                  )
                                                  )
                        Plaintiff,
                                                  )
                                                      Case No. 13-cv-454-NJR-SCW
                                                  )
  vs.
                                                  )
                                                  )
  NATIONAL MILK PRODUCERS
                                                  )
  FEDERATION, et al.,
                                                  )
                        Defendants.

                               MEMORANDUM AND ORDER


  WILLIAMS, Magistrate Judge:

           On November 26, 2018, the Court held a discovery dispute conference on various

  pending discovery issues. The following summarizes the Court’s findings and rulings

  at that hearing.

        A. Deposition of Charles Beckendorf

           Plaintiffs seek to depose Charles Beckendorf, the former NMPF Chairman. The

  Court finds that Plaintiffs have stated a legitimate basis for the deposition based on the

  narrow topics identified by Plaintiffs. The Court limits the deposition to three hours.

  Discovery will remain open as to the deposition.

        B. Rutherford Deposition

           Plaintiffs also seek to take the deposition of Mr. Rutherford or Mrs. Rutherford,

  should Mr. Rutherford physically be unable to sit for the deposition. While Plaintiffs

  hoped to obtain the information regarding the Rutherford’s business from the
Case 3:13-cv-00454-NJR-SCW Document 390 Filed 11/26/18 Page 2 of 5 Page ID #3086



  deposition of Mr. Wickham, Mr. Wickham, according to Plaintiffs, lacked personal

  knowledge of the leases and business agreements entered into by the Rutherford’s.

  Defendants maintain that Mr. Rutherford is not physically able to sit for a deposition,

  but no further information on Mr. Rutherford’s condition was provided at the hearing.

  Defendants are DIRECTED to provide the Court with details regarding Mr.

  Rutherford’s health. The submission should be made to the Court by November 30,

  2018 and be for “attorney’s eyes only”. If Mr. Rutherford is unable to testify, then the

  Court will allow Mrs. Rutherford to be deposed for two hours. The Court finds that the

  information Plaintiffs seek is limited in scope and relevant to the claims in this case.

     C. Redactions

         Plaintiffs also take issue with the redaction of documents by Agri-Mark for

  “non-responsiveness”.       Plaintiffs note that the documents were redacted and that

  Agri-Mark did not provide Plaintiffs with a log describing the redactions. Plaintiffs

  specifically   identified   448   documents   with    redactions   that   were   made      for

  “non-responsiveness”.        Agri-Mark argues that the redactions include financial

  accounting and related reports. Plaintiffs argue that the information is relevant to show

  the success of the retirement program. The Court ORDERS Agri-Mark to provide

  unredacted copies of the 448 documents identified by Plaintiffs, which are to be

  produced as “highly confidential”. However, as to any additional documents which

  were not flagged by Plaintiffs, those documents will remain redacted. As to the other

  redacted documents, Plaintiffs did not flag those redactions nor did they bring the issue

                                          Page 2 of 5
Case 3:13-cv-00454-NJR-SCW Document 390 Filed 11/26/18 Page 3 of 5 Page ID #3087



  to the Court in a timely fashion. Thus, the Court will not require those documents to be

  unredacted. Agri-Mark is also not required to unredact any documents redacted for

  privilege. Only those redactions which were made for “non-responsiveness” must be

  unredacted. Supplemental production is due December 7, 2018.

     D. Rule 30(b)(6) Deposition

         Plaintiffs also seek an additional Rule 30(b)(6) deposition of Richard W.

  Stammer, who testified on behalf of Agri-Mark about Agri-Mark’s membership, voting

  structure, and compliance with the Capper Volstead Act. Plaintiffs argue that Stammer

  was unprepared to testify definitively as to whether termination notices were sent to

  Agri-Mark members. Stammer provided answers, in general, about the termination

  process of Agri-Mark members but was unable to testify as to individual members as

  those members were not identified prior to the deposition.         The Court finds that

  Stammer was adequately prepared to testify as to the broad topics that were identified in

  the notice. While Plaintiffs now want to re-fine their notice and ask about individual

  members, the Court finds that this would be a second bite at the apple. Further, if the

  defense was going to rely on termination letters as part of their Capper Volstead defense,

  then those letters would have been produced in discovery, which they were not. Thus,

  the Court sees little value in this additional deposition topic.

     E. 2003-2007 DFA Document Production

         Plaintiffs also take issue with Dairy Farmers of America/Dairylea’s production of

  DFA memberships. While Plaintiffs sought all membership related documents from

                                           Page 3 of 5
Case 3:13-cv-00454-NJR-SCW Document 390 Filed 11/26/18 Page 4 of 5 Page ID #3088



  2003-2013, Defendant DFA only produced documents from 2008-2010. Defendant DFA

  argues that 2008-2010 is the relevant time frame for their Capper Volstead defense and

  those only membership lists from that time frame are relevant. Plaintiffs have failed to

  articulate any relevance for the pre-2008 lists. Thus, the Court SUSTAINS DFA’s

  objection to producing the additional membership lists.

         Plaintiffs also seek any correspondence from DFA/Dairylea to its members

  concerning termination of membership. Defendants object on the basis of burden,

  arguing that Defendants would have to review the membership list and determine

  which members were terminated and then travel to one of seven regional offices to

  review the records for that producer, as the records are kept by individual producer.

  While the Court recognizes that there is some burden in producing these documents, the

  Court does not find the request to be overly burdensome based on the information

  provided at the hearing. Further, the Court finds this information to be highly relevant

  and accessible by review of the lists and the producer files. As the information is highly

  relevant, the Court ORDERS the production of these documents for the applicable time

  frame of 2008-2010. Production is due by January 9, 2019.

     F. Remaining Issues

         The parties also indicate that there are potential discovery disputes that they are

  still discussing.   Plaintiffs have obtained documents from Hilmar cheese and are

  reviewing those documents but still may need to conduct a deposition in early

  December. The parties are granted leave to extend discovery for purposes of taking the

                                          Page 4 of 5
Case 3:13-cv-00454-NJR-SCW Document 390 Filed 11/26/18 Page 5 of 5 Page ID #3089



  deposition. There also remains an issue related to production from non-named party

  class members. That issue also remains open and may be presented to the Court when

  ripe for the Court’s review, if necessary. Discovery will remain open in order to allow

  for the limited additional discovery as set forth in this Order. All other discovery closes

  on November 30, 2018.

         IT IS SO ORDERED.
         DATED: November 26, 2018.
                                                          /s/ Stephen C. Williams
                                                          STEPHEN C. WILLIAMS
                                                          United States Magistrate Judge




                                          Page 5 of 5
